Citation Nr: 1226715	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to payment of nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  He died in March 2009 and his surviving spouse is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant was scheduled for a hearing before a Veterans Law Judge in April 2012 but was not able to attend.  As reported by the appellant's representative in his April 2012 presentation to the Board, she does not wish to attend another hearing.  Submitted in April 2012 was additional evidence, some duplicative of additional evidence received, and a waiver of initial consideration of this evidence by the RO and a request that this case be decided by the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following an initial denial of VA death pension benefits in October 2009 by the RO, the RO in October 2011 determined that the appellant was entitled to payment of monthly death pension benefits effective from April 1, 2009.  However, the October 2011 determination also found that the appellant's income was excessive for VA death pension effective from April 1, 2010.  Subsequent determinations by the RO in February and April 2012 (Virtual Record) have also found the appellant's income to be excessive for VA death pension benefits.  The issue on appeal therefore entails consideration of entitlement to death pension prior to April 1, 2009, and from April 1, 2010.  

Preliminary review of the claims file does not show that a supplemental statement of the case has been issued since April 2011 although the RO has taken certain adjudicative actions based on additional evidence since then.  The appellant must be furnished an appropriate supplemental statement of the case (SSOC), 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following actions:

The appellant and her representative should be furnished an appropriate supplemental statement of the case addressing the reasons for denying death pension prior to April 1, 2009, and from April 1, 2010.  The supplemental statement of the case should detail and explain all income and expenses relied upon in deciding the claim and should clearly explain how the amounts were calculated for the purpose of determining if income criteria were met for entitlement to death pension.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


`
_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



